CONTRAT D’OPTION

LE PRESENT CONTRAT D'OPTION EST CONCLU À KINSHASA LE 28 AVRIL 2012,
ENTRE :

LA SOCIETE MINIERE DE KILO-MOTO, société par actions à responsabilité limitée de droit
congolais, en sigle « SOKIMO SARL », née de la transformation de l'Entreprise Publique
« OFFICE DES MINES D'OR DE KILO MOTO », dont les Statuts ont été authentifiés suivant
l'Acte Notarié n° 0917/2010 établi en date du 23 décembre 2010 par Monsieur Vincent MOYA
KILIMA, Directeur-Chef de Services de Chancellerie & Contentieux a.i du Ministère de la
Justice et Droits Humains à KINSHASA/GOMEE, et enregistrés sous le numéro 917 à 920
Volume VII, immatriculée au Nouveau Registre du Commerce de la Ville de BUNIA sous le
numéro NRC 2097, ayant son siège social à BUNIA, District de l'ITURI, Province Orientale, et
son siège administratif à Kinshasa, au numéro 15 de l'avenue des Sénégalais, dans la
commune de la Gombe, ci-représentée par son Administrateur-Directeur Général ai,
Monsieur Michel MAKABA MBUMBA, nommé aux termes de l'Ordonnance présidentielle
n°08/0047/2008 du 12 janvier 2008 portant nomination des Membres des Conseils
d'Administration des Entreprises Publiques, dûment habilité, ci-après dénommé « SOKIMO »,
d'une part ;

ET

La Société ALSESY TRADING SPRL, Société Privée à Responsabilité Limitée de droit
congolais, filiale de la Société de droit sud-africain ALSESY TRADING (PROPERTY)
LIMITED, dont les statuts ont été reçus aux Services de Chancellerie et Garde des Sceaux du
Ministère de la Justice en date du 07 mars 2012 sous le numéro 0308/2012 par Monsieur
MOYA KILIMA Vincent, Directeur-Chef, immatriculée au Nouveau Registre de Commerce de
la ville de Kinshasa sous le numéroK@/142647A dont le siège social est établi au
numéro 81B, avenue de la Justice, dans la Commune de la Gombe, agissant aux fins des
présentes par Madame Sylvie DZBO LOTSOVE, Directrice Générale, et par Monsieur
WANG BIN, Chairman, ci-après dénommée « ALSESY SPRL», d'autre part.

IL À ETE PREALABLEMENT EXPOSE QUE :

1. SOKIMO est titulaire des droits miniers constatés par les Permis de Recherche numéros
11.793, 11811 et 11.827, ainsi que le zone hachurée faisant partie des anciennes Zones
Exclusives de Recherche (ZER), actuellement en transformation au niveau du Cadastre
Minier, ce en conformité avec les dispositions de l'article 339 du Code Minier et 589 du
Règlement Minier congolais.

2. Ces différents permis lui confèrent le droit exclusif d'effectuer, à l'intérieur des périmètres
sur lesquels ils portent et pendant la durée de leur validité, les travaux de prospection et de
recherches de l'or et des substances associées ou non associées.

3. Depuis plusieurs années, SOKIMO a décidé de relancer les activités de prospection, de
recherche et d'exploitation des gisements aurifères dans ses concessions, mais elle ne
dispose pas encore de moyens financiers nécessaires pour les réaliser. A cet effet,
SOKIMO a résolu de faire appel à des capitaux privés grâce à la création de joint-ventures
avec des partenaires miniers disposant d'un crédit d’honorabilité, de garanties financières
et d'une expertise technique suffisante.

Contrat d'Option SOKIMO-ALSESY TRADING SPRL Page 1 sur 11

h  xwh

A
4.

A l'issue de nombreux échanges et réunions de travail avec présentation des rapports
techniques, les deux parties ont convenu de conclure un Contrat d'Option, afin de conférer
à ALSESY SPRL le droit exclusif d'entreprendre des travaux de prospection et de
recherche sur le Périmètre minier susvisé, dont les termes et conditions suivent.

DE CE QUI PRECEDE, IL A ETE CONVENU ET ARRETE CE QUI SUIT

ARTICLE 1°": OBJET DU CONTRAT

11.

1.2.

1.3.

14.

Le présent contrat d'option a pour objet de conférer à ALSESY SPRL le droit exclusif
d'entreprendre et de financer les travaux de prospection et de recherche des substances
minérales sur le périmètre minier couvert par les Permis de Recherche numéros 11.793,
11.811et 11.827, situés dans les Territoires de NIANGARA et de DUNGU, District du
HAUT-UELE, dans la Province Orientale. Les coordonnées géographiques, la superficie
et le nombre de carrés miniers constituant ledit périmètre sont précisés dans l'Annexe au
présent contrat.

Les travaux de prospection et de recherche, visés dans le présent Contrat, nécessitent
l'utilisation de diverses techniques géologiques, géophysiques et géochimiques, y compris
diverses méthodes telles que la télédétection pour mettre en évidence l'existence des
Substances minérales, les délimiter et en évaluer la qualité et la quantité des réserves
ainsi que les possibilités techniques et commerciales de son exploitation.

Les deux parties conviennent que durant la période du présent Contrat, ALSESY SPRL
peut solliciter et obtenir de SOKIMO des Permis de Recherche additionnels, par voie
d'Avenant.

Dans le cas où la substance minérale découverte dans le périmètre concédé à ALSESY
SPRL est autre que celle pour laquelle les Permis de Recherche ont été accordés,
SOKIMO s'engage à obtenir, conformément à l'article 162 du Code Minier, l'extension des
Permis de Recherche à cette substance minérale.

ARTICLE 2 : DUREE DU CONTRAT

2.1.

2.2.

Le présent contrat d'option est conclu pour une durée correspondante à la période de
validité des droits miniers (Permis de Recherche) détenus par SOKIMO sur le périmètre
minier concédé, y compris le renouvellement de tout autre droit qui s'y substituerait en
application des dispositions légales en vigueur.

Toutefois, les parties restent libres de mettre fin au présent contrat avant le terme
convenu, moyennant le respect des conditions prévues.

ARTICLE 3 : FRAIS D'OPTION ET AUTRES PAIEMENTS

3.1.

32.

Dans le cadre du présent contrat, ALSESY SPRL s'engage à verser à SOKIMO la somme
USD 20.000 (Dollars américains vingt mille) à titre d'indemnité forfaitaire de signature.

Le présent contrat d'option est consenti moyennant le versement par ALSESY SPRL
des frais d'option fixés de commun accord à l'équivalent de Dollars Américains USD
75.000 (Dollars américains soixante quinze mille), payable annuellement jusqu'à
l'expiration du présent Contrat.

Contrat d'Option SOKIMO-ALSESY TRADING SPRL Page 2 sur 11

ù Lb
3.3. Les deux parties conviennent de revoir le taux des frais d'option, en cas d'augmentation
ou de réduction du nombre des Permis de Recherche du périmètre minier concédé, de
découverte ou de certification des réserves d’un (ou des) gisement(s) économiquement
exploitable(s).

ARTICLE 4 : OBLIGATIONS D'ALSEY TRADING (PTY) LTD

4.1. ALSESY SPRL s'engage à entreprendre dans les six (6) mois à dater de la signature du
présent contrat les travaux et activités minières de recherche et d'évaluation des réserves
sur le périmètre concédé, à effectuer les investissements nécessaires pour la réalisation
desdits travaux et activités, dès l'entrée en vigueur du présent contrat. Dans ce cadre,
ALSESY SPRL prendra en charge la totalité des dépenses nécessaires à la réalisation
dudit programme par lui-même ou par l’une de ses filiales ou partenaires.

42. ALSESY SPRL tiendra SOKIMO régulièrement informée de l'exécution et de l'évolution
des travaux et activités de recherche sur le périmètre minier concédé. Dans ce cadre,
ALSESY SPRL présentera un rapport trimestriel des travaux et activités réalisés.

43. ALSEY SPRL s'engage à maintenir la validité des Permis de Recherches couvrant le
Périmètre du projet et à prendre en charge le paiement des droits superficiaires annuels
relatif auxdits Permis de Recherche.

44. ALSESY SPRL s'engage à assurer l'entretien des installations industrielles,
administratives, sociales et commerciales qui peuvent être mises à sa disposition et qu'il
accepte formellement d'utiliser de façon à les maintenir en état normal de fonctionnement.
Dans ce cas, un inventaire desdites installations devra être dressé et annexé au présent
Contrat, en cas d'acceptation. Dans tous les cas, un inventaire et un état des lieux
desdites installations devront être établies et toutes les dépenses à réaliser par ALSESY
SPRL pour leur réhabilitation devront être communiquées à SOKIMO.

4.5. ALSESY SPRL s'engage à se conformer aux prescriptions des articles 193 à 195 du
Code Minier et à conduire ses activités en conformité avec les lois et règlements en
vigueur en République Démocratique du Congo.

4.6. ALSESY SPRL s'engage à accorder à SOKIMO, sans restriction et selon les mêmes
conditions que celles faites aux autres usagers d'ALSESY SPRL, le libre accès et usage
des infrastructures routières, fluviales et aériennes.

4.7. ALSESY SPRL assurera le libre accès à ses installations à toute personne mandatée
par SOKIMO ou par l'Administration Publique et lui fournira toutes informations et
documents permettant à cette dernière de remplir ses obligations découlant du présent
Contrat, pour l'application des dispositions correspondantes du Code Minier, sans
toutefois que cette facilité d'accès puisse gêner la marche normale de l'exploitation.

ARTICLE 5 : OBLIGATIONS DE SOKIMO

5.1.  SOKIMO atteste et garantit :

-_ Qu'elle est le seul et unique titulaire des droits miniers couvrant le périmètre concédé à
ALSESY SPRL ;

- Que ses droits miniers sur le périmètre concédé sont présentement réguliers et qu'il
n'existe aucune circonstance ou événement susceptible d'entrainer la déchéance,
l'annulation ou le refus de renouvèlement ou la restriction de la recherche ou de

Contrat d'Option SOKIMO-ALSESY TRADING SPRL Page 3 sur 11

mb
52.

5.8.

5.4.

5.5.

5.6.

5.7.

5.8.

l'exploitation des Permis de Recherche concernés, qu'elle s'est conformée à la
législation en vigueur ;

-_ Qu'elle a pleine capacité pour conclure le présent contrat, et qu'elle fera en sorte que
ALSESY SPRL obtienne les autorisations et visas nécessaires à ses activités,
pendant toute la période de validité du présent Contrat ;

- Que ces droits miniers sur le périmètre concédé ne sont grevés par aucune servitude,
charge, hypothèque ou autres sûretés ;

-_ Qu'il n'existe aucune obligation contractuelle ou autre à l'égard de tiers, susceptible de
l'empêcher d'accomplir et d'exécuter toutes ses obligations et devoirs en vertu du
présent contrat d'option, ou tout autre obstacle susceptible d'empêcher ALSESY SPRL
en tant que bénéficiaire de l'option d'obtenir la jouissance des droits lui concédés dans
le cadre du présent contrat ;

- QU'ALSESY SPRL ne subira aucun désagrément ou éviction, sous l'unique réserve
des restrictions imposée par le Code Minier et les règlements applicables,

-_ Qu'il défendra ALSESY SPRL et s'opposera à tous agissements, de quelque nature
que ce soit, susceptibles de mettre en cause ou de porter atteinte à tout ou partie des
droits dont ALSESY SPRL bénéficie ou bénéficiera en vertu du présent contrat.

SOKIMO s'engage à mettre à la disposition d'ALSESY SPRL toute la documentation, les
données et les informations disponibles en rapport avec le périmètre minier concédé.

SOKIMO s'engage à faire enregistrer le présent contrat au Cadastre Minier,
conformément à la procédure prévue par le Code Minier.

SOKIMO ne cédera pas, ni ne transmettra ou disposera, de quelque manière que ce soit,
des droits miniers ou fonciers objets du présent contrat et ne consentira aucune
hypothèque ou servitude sur ces droits et ne les apportera pas en garantie ou en sûreté.

SOKIMO prendra toutes les dispositions nécessaires pour maintenir la validité des droits
miniers relatifs au périmètre concédé, notamment de solliciter et d'obtenir, en temps
voulu, le renouvellement des Permis de Recherches relatifs au périmètre minier concédé.

ALSESY SPRL pourrait le faire également à la demande expresse de SOKIMO. Dans ce
cas SOKIMO accordera à ALSESY SPRL un mandat spécial et irrévocable. SOKIMO
communiquera à ALSESY SPRL, pour un meilleur suivi, toute correspondance ou
demande relative à ces titres et droits miniers.

SOKIMO prendra toutes les dispositions nécessaires pour assurer que la validité de ses
droits miniers relatifs au périmètre minier concédé ne soit en aucune manière remise en
cause à quelque titre que ce soit.

SOKIMO prendra toutes les dispositions nécessaires pour que les droits miniers relatifs
au périmètre concédé soient et demeurent libres de toute charge, servitude, sûreté ou
autre nantissement.

SOKIMO mettra tout en œuvre pour faire bénéficier à ALSESY SPRL les différentes
exemptions fiscales et exonérations douanières, ainsi que certaines facilités
administratives conformément au Code des investissements en vigueur.

Contrat d'Option SOKIMO-ALSESY TRADING SPRL Page 4 sur {

”
5.9. En définitive, SOKIMO s'engage à accorder et à assurer à ALSESY SPRL une
jouissance paisible sans interruption ou perturbation des droits lui concédés par le présent
Contrat.

ARTICLE 6 : RESPONSABILITES COMMUNES DES PARTIES

6.1. Les deux parties reconnaissent leur responsabilité solidaire et indivisible vis-à-vis de
l'Etat, notamment en ce qui concerne le paiement des impôts, taxes et redevances,
conformément aux dispositions pertinentes du Code Minier.

6.2. ALSESY SPRL reconnait à SOKIMO le droit de poursuivre, par lui-même ou par des
partenaires de son choix, tous travaux de prospection, de recherche ou d'exploitation à
l'extérieur du périmètre concédé.

6.3. Les parties s'accordent un droit de passage réciproque sur les périmètres qui leur sont
réservés, en cas de nécessité pour la réalisation de leurs travaux et obligations respectifs.

6.4. Chacune des parties s'engage à assumer ses responsabilités résultant de ses propres
travaux dans les limites de leurs périmètres respectifs. A cet effet, elles souscriront,
chacune de son côté, les assurances nécessaires pour couvrir de telles responsabilités,
quelle que soit leur nature, de telle façon qu'aucun d'elle ne puisse subir des dommages
ou avoir à faire face à des obligations résultant des actions ou travaux faits par l'autre.

6.5. SOKIMO et ALSESY SPRL s'engagent à définir d'un commun accord, les conditions
dans lesquelles seront conçus, décidés, réalisés et financés les investissements
nouveaux.

6.6. SOKIMO et ALSESY SPRL s'engagent à effectuer toutes les formalités et à signer tous
actes et documents nécessaires à la réalisation des obligations découlant du présent
contrat.

6.7. Au cas où un tiers présenterait des demandes ou introduirait une instance contre
SOKIMO en sa qualité de titulaire des droits miniers concédés à ALSESY SPRL ou de
propriétaire des biens mis à la disposition d'ALSESY SPRL, réclamant réparation ou
dommages-intérêts à la suite de troubles ou dommages résultant de leur exploitation par
ALSESY SPRL, et dans la mesure où la responsabilité de ce dernier est effectivement
engagée :

a) SOKIMO informera immédiatement par écrit ALSESY SPRL de telles demandes ou
instances ;

b) SOKIMO n'entreprendra aucune action relative à ces demandes ou instances ni
n'acceptera celles-ci, qu'après concertation avec ALSESY SPRL:

c) La conduite de tout procès, les instructions aux avocats, la formation de tout appel ou
pourvoi, l'initiation de toute action juridique et légale, ainsi que toute transaction ou
compromis seront du ressort exclusif de SOKIMO ;

d) ALSESY SPRL apportera toute son assistance à SOKIMO :

Les deux parties conviennent de se rencontrer à l'issue de la première année pour une
évaluation des travaux, activités et opérations minières réalisées par d'ALSESY SPRL dans le
cadre du présent contrat.

Contrat d'Option SOKIMO-ALSESY TRADING SPRL Page 5 sun 11

wb

ARTICLE 7 : PROTECTION DE L'ENVIRONNEMENT, SECURITE ET HYGIENE

7.1. En vue de se conformer aux dispositions des articles 202, 203 et 204 du Code Minier,
SOKIMO et ALSESY SPRL conviennent de mettre à jour les études environnementales
existantes et de les adapter aux activités d'ALSESY SPRL.

7.2. ALSESY SPRL s'engage à prendre des mesures adéquates pour protéger
l'environnement et les infrastructures publiques utilisées au-delà de l'usage industriel
normal, conformément aux normes et usages internationalement définis pour l'industrie
minière et reconnus par les lois et règlements en vigueur en la matière en République
Démocratique du Congo.

73. ALSESY SPRL s'engage à se soumettre à l'obligation d'observer les mesures de
sécurité, d'hygiène, de salubrité publique, de conservation des gisements, sources et
voies publiques édictées par l'Administration des Mines conformément aux dispositions
du Code Minier et du Règlement Minier.

ARTICLE 8 : PROTECTION DU PATRIMOINE CULTUREL

Au cours des travaux de sondages de confirmation des réserves ou des autres opérations ou
activités minières, s'il venait à être mis à jour des éléments du patrimoine culturel national,
biens meubles et immeubles, ALSESY SPRL s'engage à ne pas déplacer ces objets et à en
informer par écrit sans délai les autorités administratives ayant en charge la Culture, les Arts et
Musées, conformément aux dispositions des articles 205 et 206 du Code Minier.

ARTICLE 9 : CREATION D’UNE SOCIETE DE JOINT-VENTURE OU CO-ENTREPRISE

9.1. En contrepartie des investissements à apporter et des travaux à réaliser dans le cadre du
présent contrat, les deux parties conviennent de créer une co-entreprise ou société de
joint-venture, aux fins d'exploiter le ou les gisements économiquement exploitables
circonscrits à l'intérieur du périmètre concédé, après bien entendu la transformation des
Permis de Recherche en Permis d'Exploitation.

9.2. Dans ce cadre, les deux parties conviennent de conclure préalablement un Accord
définissant les conditions de création, d'organisation et de fonctionnement de la co-
entreprise ou société de joint-venture.

9.3. Les deux parties conviennent que les droits miniers (Permis d'Exploitation), issus de la
transformation des Permis de Recherche concédés dans le cadre du présent contrat,
seront transférés à la société de joint-venture, dès sa constitution conformément à la
législation en vigueur sur les sociétés commerciales.

9.4. Les deux parties conviennent que la structure du capital de la société de joint-venture sera
déterminée à l'issue de l'étude de faisabilité du projet à présenter par ALSESY SPRL.
En contrepartie du transfert des droits miniers à la société de joint-venture, la participation
reconnue à SOKIMO sera non-diluable et sans contrepartie financière.

ARTICLE 10 : CONFIDENTIALITE

10.1. Le présent contrat et ses annexes, tous documents, informations et renseignements
fournis par SOKIMO à ALSESY SPRL ou obtenus par lui en exécution du présent
contrat, et vice-versa, seront considérés comme confidentiels et ne pourront faire l'objet
d'aucune communication, divulgation, ou consultation par des tiers, sans l'accord écrit
préalable de l’autre partie.

Contrat d'Option SOKIMO-ALSESY TRADING SPRL Page 6 sur 11
10.2. Les deux parties s'engagent à traiter et à garder de manière confidentielle toutes ces
informations, pendant et après l'exécution du présent contrat. Ces informations ne
peuvent être traitées que par des personnes habilitées à cet effet dans le cadre de leurs
attributions et tenues à garder le secret professionnel.

10.3. Cette obligation de confidentialité pourra néanmoins être levée en cas de contraintes ou
sur réquisition des autorités compétentes. Dans ce cas, la partie concernée s'engage à
notifier par écrit cette situation à l’autre partie, en précisant les circonstances et les motifs
donnant lieu à la divulgation et à prendre toutes les dispositions raisonnables pour limiter
celle-ci.

10.4. La divulgation du présent Contrat et de certaines informations s'y rapportant peut être
également autorisée dans les cas ci-après :

- Si la divulgation est requise par la loi ou la Réglementation d'inscription d'une bourse
des valeurs mobilières dans laquelle l'une des Parties ou sa société mère est inscrite.

- lorsque la divulgation est permise par le présent Contrat, ou dans la mesure nécessaire
pouvant permettre à une Partie de lever le financement, d'obtenir des conseils
professionnels ou de divulguer l'information dans une brochure, memoranda ou tout
document similaire émis par cette Partie ou un Affilié de cette partie, étant entendu que
le consentement de l'autre Partie, sera préalablement requis lorsque l'on fait référence à
cette autre partie dans une brochure, memoranda ou document similaire.

- Si une Partie souhaite faire une déclaration publique ou un communiqué de presse,
Concernant un aspect du Contrat, non susceptible d'être rendu publique par le Droit
Applicable ou l'autorité de régulation, cette Partie doit mettre à la disposition de l’autre
Partie le projet de déclaration ou communiqué de presse au moins 48 (quarante huit)
heures avant sa publication et obtenir l'approbation écrite préalable de toutes les Parties
pour la publication de cette déclaration, étant entendu que cette approbation ne pourra
être refusée sans raison valable.

- Si une Partie est tenue par le Droit Applicable ou l'autorité de régulation de faire une
déclaration publique ou un communiqué de presse en rapport avec un aspect du
présent Contrat, cette Partie doit mettre à la disposition de l'autre Partie la déclaration
ou le communiqué envisagé avant sa publication (et en cas des rapports trimestriels ou
Suivant une autre périodicité à une bourse au moins 48 heures avant la divulgation), et
doit inclure dans cette déclaration ou communiqué toute modification raisonnable
suggérées par les autres Parties.

10.5. Une partie peut garder pour elle et utiliser pour ses propres besoins, les copies de toutes
informations (en ce compris, les informations commerciales,  géotechniques,
géophysiques, géochimiques, les rapports et correspondance) produites par toute Partie
en rapport avec les Permis de Recherche relatifs au périmètre concédé, sous réserve des
conditions suivantes :

-__ L'usage des informations relatives aux opérations minières est soumis à l'obligation de
confidentialité de la présente clause ; et

- une Partie peut utiliser les informations relatives aux opérations minières soit pendant
ou après la période de validité de ce Contrat ou en cas de résiliation du présent Contrat.

Contrat d'Option SOKIMO-ALSESY TRADING SPRL Page 7 sur 11

n
ARTICLE 11 : RESILIATION DU CONTRAT

11.1.

112.

La résiliation du présent Contrat peut intervenir pour les principaux motifs ci-après:
-_ Non-paiement par ALSESY SPRL des impôts, taxes et redevances dus à l'Etat ;

- Violation par ALSESY SPRL des lois et règlements pouvant entraîner des
conséquences préjudiciables à SOKIMO;

-_ Non-paiement des frais d'option suivant les modalités convenues par les parties dans
un arrangement particulier ;

-_ Non-commencement des travaux dans le périmètre concédé dans un délai de six (6)
mois à compter de l'enregistrement du présent Contrat:

-_ Violation flagrante par l'une partie des obligations nées du présent Contrat.
Cette résiliation ne pourra cependant intervenir qu'après une mise en demeure de

soixante (60) jours adressée par la partie qui prend l'initiative à l'autre partie et restée
sans suite, sauf en cas de force majeure.

ARTICLE 12 : MODIFICATIONS DU CONTRAT

12.1.

12.2.

123.

Le présent contrat d'option ne pourra faire l'objet de modification ou de révision que par
un avenant écrit signé par les parties.

Les parties conviennent que sur demande motivée d'ALSESY SPRL, le périmètre
concédé peut être également, par voie d'avenant au présent contrat, modifié ou étendu
à tout autre périmètre dont SOKIMO aura la libre disposition ou être réduit en fonction
des carrés auxquels ALSESY SPRL aurait renoncés.

Les avenants négociés et dûment signés par les parties feront partie intégrante du
présent Contrat.

ARTICLE 13 : FORCE MAJEURE

13.1.

132.

13.3.

L'inexécution par l'une des parties de l’une de ses obligations prévues par le présent
Contrat sera excusée, dans la mesure où cette inexécution est due à un cas de force
majeure. Si l'exécution d’une obligation affectée par le cas de force majeure est retardée,
le délai prévu pour l'exécution de celle-ci, nonobstant toute disposition contraire au
présent contrat, sera de plein droit prorogée d’une durée égale au retard entrainé par la
survenance du cas de force majeure.

Toutes les obligations d'une partie affectée par cette déclaration de force majeure et
toutes les obligations d'une partie se déclarant affectée par une force majeure seront
suspendues tant que l'évènement de force majeure dure et pendant une période
raisonnable après sa cessation, à condition que l'insolvabilité financière d'une partie ne la
dispense ni ne l’exonère de remplir son obligation de payer l'argent lorsqu'il est exigible.

La partie directement affectée par cette force majeure la notifiera aussitôt que possible à
l'autre partie et communiquera une estimation de la durée de cette situation de force
majeure, ainsi que toute autre information utile et circonstanciée.

Contrat d'Option SOKIMO-ALSESY TRADING SPRL Page 8 sur 11

? LA
13.4. Le terme « force majeure » tel qu'utilisé dans le présent Contrat, inclut tout fait ou
évènement soudain, insurmontable et imprévisible, et toute cause de quelque espèce ou
de nature qu'elle soit, qui se trouve au-delà de la maîtrise ou du contrôle raisonnable
d'une partie, y compris, sans limitation, les lois, ordonnances et réglementations
gouvernementales, restrictions, interdictions ou certaines décisions de justice qui
empêchent le fonctionnement.

13.5. Les parties ne peuvent invoquer en leur faveur, comme constituant un cas de force
majeure, un acte ou agissement ou une quelconque omission d'agir résultant de leur fait.

ARTICLE 14 : DROIT APPLICABLE ET REGLEMENT DES DIFFERENDS

14.1. La validité, l'interprétation et l'exécution du présent contrat sont régis par les lois en
vigueur en République Démocratique du Congo.

14.2. Les Parties consentent, par la présente, de soumettre à la Cour Internationale
d'Arbitrage de la Chambre de Commerce Internationale tous différends ou litiges
découlant du présent Contrat ou en relation directe ou indirecte avec celui-ci en vue de
leur règlement par arbitrage, conformément au Règlement d'arbitrage de la Chambre de
Commerce Internationale.

14.3. Le litige sera tranché par un Tribunal arbitral composé de trois arbitres. Chaque Partie
devra nommer un arbitre. Le troisième arbitre, qui siègera en tant que Président du
Tribunal arbitral, sera désigné par les deux arbitres nommés par les Parties.

14.4. Le siège du Tribunal arbitral sera à Paris, en France.

14.5. En tranchant les questions de fond du litige soumis par les Parties, le Tribunal arbitral
devra appliquer la loi applicable désignée par le présent Contrat et, en cas de silence de
ladite loi, aux principes généraux du droit international.

14.6. La langue de l'arbitrage sera le français. La sentence devra être rédigée en français. Les
documents et mémoires échangés entre les Parties seront rédigés en français. Les
pièces seront communiquées dans leur langue d'origine avec une traduction en français.

14.7. A l'instar de l'Etat en ce qui concerne l’article 320 du Code Minier, SOKIMO renonce
expressément et irrévocablement au droit de se prévaloir de la protection de l'immunité,
en particulier l'immunité de juridiction, l'immunité d'exécution et l'immunité diplomatique.

ARTICLE 15 : LANGUE DE TRAVAIL

15.1. Les parties conviennent que le Français est la langue officielle du présent Contrat. Toute
la documentation y relative sera rédigée en langue française.

15.2. Le présent contrat comporte une annexe comportant les coordonnées géographiques, la
superficie et le nombre des carrés du périmètre concédé.

ARTICLE 16 : NOTIFICATIONS

Toutes notifications ou communications relatives au présent Contrat doivent être faites par lettre
recommandée avec accusé de réception aux adresses ci-après :

Contrat d'Option SOKIMO-ALSESY TRADING SPRL Page 9 sur 11
Pour SOKIMO: LA SOCIETE MINIERE DE KILO-MOTO
A l'attention de Monsieur l’Administrateur Directeur Général
15, avenue des Sénégalais
KINSHASA/GOMBE, B.P. 8498, KINSHASA 1

E-mail : kilomoto-okimo@yahoo.fr
REPUBLIQUE DEMOCRATIQUE DU CONGO

Pour ALSESY SPRL: LA SOCIETE ALSESY TRADING (PTY) LTD
A l'attention de Madame Sylvie DZBO
24, Avenue de la Justice
KINSHASA/GOMBE

E-mail : dzbosylvia@webmail.co.za
REPUBLIQUE DEMOCRATIQUE DU CONGO

ARTICLE 17 : L'ENTREE EN VIGUEUR

Sous réserve de l'enregistrement par le Cadastre Minier conformément aux dispositions légales
et réglementaires en vigueur en la matière, le présent Contrat d'Option entre en vigueur à la
date de sa signature par les deux parties.

En foi de quoi, les Parties ont signé le présent Contrat d'Option à Kinshasa, le 28 avril 2012, en
six (6) exemplaires originaux.

POUR LA SOCIETE MINIERE

PALPAURAN

Monsieur WANG BIN
Chairman

Contrat d'Option SOKIMO-ALSESY TRADING SPRL Page 10 sur 11
